Citation Nr: 1750432	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or mustard gas.

2.  Entitlement to service connection for low back disability, to include as due to exposure to herbicides or mustard gas.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Board videoconference hearing in December 2016; however, he failed to appear.  The record does not contain any indication of good cause for failing to appear for the hearing or a request to reschedule, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702 (2017).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange, or to veterans exposed to mustard gas.

3.   Hypertension did not manifest in service or within one year of separation from service and is not otherwise related to service, to include as due to claimed herbicide or mustard gas exposure.

4.  A low back disability did not manifest in service or within one year of separation from service and is not otherwise related to service, to include as due to claimed herbicide or poison gas exposure.





CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.316 (2017).

 2.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.316 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private treatment records.

The Board notes that the Veteran has submitted authorization and consent to release information forms for a number of private treatment providers.  The record reflects that VA contacted these facilities to obtain treatment records and conducted follow-ups when no response was received.  Some of these facilities have not responded to the requests.  The Veteran was informed that he could also provide any records of treatment.  Given the foregoing, the Board believes that further efforts to obtain these outstanding records would be futile.  See 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination with respect to his claims for service connection on appeal.  

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

The Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims. 

For the claimed hypertension and low back disability, there is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis and cardiovascular disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The Board notes that the Veteran had active service during a period of war. Additionally, his service personnel records confirm that he served in Vietnam from May 1968 to May 1969.  He is therefore presumed to have been exposed to Agent Orange.

The pertinent regulation with regard to claims based on the chronic effects of exposure to mustard gas and Lewisite, 38 C.F.R. § 3.316, provides that:

 (a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

 (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

 (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

 (b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. §  3.316.

Under 38 C.F.R. § 3.316 the Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability (if one of the prescribed medical conditions) and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

III.  Analysis

The Veteran contends that his hypertension and low back disability are related to service, to include his exposure to herbicides and mustard gas therein.

As indicated above, the claimed disabilities-to include hypertension and low back disability/arthritis-are not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e). Therefore, service connection as presumed as due to exposure to Agent Orange is not warranted.

Moreover, regardless of whether the Veteran was actually exposed to mustard gas in service, hypertension and low back/arthritis disability are not listed as conditions presumed to be service-connected to mustard gas exposure. See 38 C.F.R. § 3.316.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (1994). As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

A. Hypertension

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed hypertension. On discharge examination in November 1969, the Veteran's heart and vascular systems were noted to be normal.  His blood pressure, though slightly illegible, appears to read 104/60

Following the Veteran's discharge from service, an August 2005 hospitalization discharge summary from DeKalb Medical Center reflects that the Veteran was admitted for left precordial burning sensation.  It was noted that he had not been treated for hypertension in the past, but an echocardiogram demonstrated mild-to-moderate hypertensive cardiovascular disease with mild aortic regurgitation.

A private treatment record from November 2007 also reflects assessment of hypertension.

In a June 2010 statement, the Veteran reported that he started seeing Dr. F. in the 1980s for frequent headaches.  Dr. F told the Veteran that he was borderline hypertensive, but the Veteran was not treated.

In his June 2011 notice of disagreement, the Veteran stated that his exposure to chemicals in service had led to many health problems over the years.

In sum, there is no evidence that the Veteran's current hypertension had its onset in service or is otherwise related to service, to include exposure to herbicides or mustard gas therein. The service treatment records are silent for related complaints or diagnoses, and the heart and vascular systems were normal.  

The Veteran has not alleged that he had symptoms of hypertension in service or until many years thereafter, and the first evidence of the claimed disorder is in 2005.   The Veteran has indicated that he was borderline hypertensive at an earlier date, but the 2005 hospitalization report establishes that he was not treated for hypertension prior to that date, and that is the earliest indication of diagnosis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection); see also 38 C.F.R. § 3.303(b).

Moreover, none of the private treatment records report indicates a relationship between the Veteran's current hypertension and service, to include exposure to herbicides or mustard gas.

Thus, based upon the cumulative record, we conclude that hypertension first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.316.

Moreover, the Veteran has not advanced any specific contention as to why he believes that that this disability is related to service other than exposure to herbicides/mustard gas. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current hypertension and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Low Back

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the back.  On discharge examination in November 1969, the spine was noted to be normal and no related abnormalities were indicated.

Following service, a March 2008 CT scan of the chest also revealed an incidental finding of minimal degenerative endplate changes within the spine.

In a June 2010 written statement, the Veteran reported that he started having back pain in 1973.  He started seeing Dr. C. and was admitted for surgery.  He noted continued problems with his back even after the surgery.

In another June 2010 statement, the Veteran's daughter recalled that the Veteran had difficulties with his back when she was in elementary school.  He walked with a limp and frequently sought treatment in the emergency room or with physicians.  She noted that he continued to experience back pain.

In his June 2011 notice of disagreement, the Veteran stated that his exposure to chemicals in service had led to many health problems over the years.

In sum, to the extent that the Veteran has a current back disability, manifested by degenerative changes, there is no indication that the disability had its onset in service or is otherwise related to service, to include exposure to herbicides or mustard gas therein. The service treatment records are silent for related complaints or diagnoses, and the spine was normal.  

The Veteran has not alleged that he had symptoms of back pain in service and has noted onset in 1974, and the first evidence of the claimed disorder is in 2008.  See Maxson, 230 F.3d at 1333.

Moreover, none of the private treatment records report indicates a relationship between the Veteran's low back disability and service, to include exposure to herbicides or mustard gas.

Thus, based upon the cumulative record, the Board concludes that degenerative changes of the spine first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.

Moreover, the Veteran has not advanced any specific contention as to why he believes that that this disability is related to service other than exposure to herbicides/mustard gas. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his low back disability is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current low back disability and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for low back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55-56.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding of service connection.
ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or mustard gas, is denied.

Entitlement to service connection for low back disability, to include as due to exposure to herbicides or mustard gas, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


